EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Siddhi Shah on September 8, 2021.

The application has been amended as follows:
In the Claims:
Amend Claim 35 to the following: 
35. (Currently Amended) An electronic device, comprising:
one or more processors; 
a memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
receiving, from a secondary device, context information associated with the electronic device, wherein the context information includes an output type and a device type and wherein the context information indicates whether the electronic device is currently receiving a signal from the secondary device;
in response to receiving the at least one device type from the secondary electronic device, determining whether one or more criteria for disabling the received output type are met based on the context information associated with the electronic device, wherein the one or more criteria for disabling an output type includes whether 
in accordance with a determination that the one or more criteria for disabling the received output type are met, disabling the received output type.

40. (Currently Amended) The electronic device of claim 35, wherein the context information is based on an environment of the electronic device, and 

Amend Claim 46 to the following: 
46. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:
receive, from a secondary device, context information associated with the electronic device, wherein the context information includes an output type and a device type and wherein the context information indicates whether the electronic device is currently receiving a signal from the secondary device;
in response to receiving the at least one device type from the secondary electronic device, determine whether one or more criteria for disabling the received output type are met based on the context information associated with the electronic device, wherein the one or more criteria for disabling an output type includes whether 


Amend Claim 51 to the following: 
51. (Currently Amended) The non-transitory computer-readable storage medium of claim 46, wherein the context information is based on an environment of the electronic device, and 

Amend Claim 57 to the following: 
 57. (Currently Amended) A method, comprising:
at an electronic device having one or more processors:
receiving, from a secondary device, context information associated with the electronic device, wherein the context information includes an output type and a device type and wherein the context information indicates whether the electronic device is currently receiving a signal from the secondary device;
in response to receiving the at least one device type from the secondary electronic device, determining whether one or more criteria for disabling the received output type are met based on the context information associated with the electronic device, wherein the one or more criteria for disabling an output type includes that 


Amend Claim 62 to the following: 
62. (Proposed Amendment) The method of claim 57, wherein the context information is based on an environment of the electronic device, and 

Allowable Subject Matter
Claims 35-68 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 35, 46, and 57:
The prior art discloses each of the previously rejected limitations for the reasons discussed in the prior office actions. Additionally, it is well known in the art to receive context information indicating whether a device is currently receiving a signal from a second device. (Mike Robbins; Automatically place an Android Phone on Vibrate at Work; July 21, 2016; mikefrobbins.com; Pages 1-11). Further, it is also well known in the art to disable output based on a noise intensity threshold being met. (Bharj et al., US Publication 2016/0065155).
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 


Claims 36-45, 47-56, and 58-68:
	The claims are dependent upon Claims 35, 46, or 57, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note on the Purpose of this Corrected Notice of Allowability
This Corrected Notice of Allowability is being sent to correct a typographical error in the previous Notice of Allowability dated September 15, 2021 and on the Information Disclosure Statement submitted August 28, 2018. The previous Notice of Allowability incorrectly omitted claim 68. This issue has been addressed here and in all attached forms. The Information Disclosure Statement submitted August 28, 2021 was not considered for the reasons presented in the Non-Final Office Action dated May 16, 2019 at pages 2-4. However, the examiner inadvertently failed to strike the references on page 99. These references are now properly indicated as not considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2021 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:

Agarwal et al., US Publication 2012/0053829, System and method for receiving a variety of context data at a user’s mobile device.
Eisenhour, US Publication 2015/0224848, System and method for controlling the output HVAC noise based on existing ambient noise levels.
Mountain, US Publication 2016/0066020, System and method for controlling media output based on a variety of context based factors including the noise intensity.
Van Hasselt et al., US Publication, 2017/0027522, System and method for detecting ambient noise levels.
Dahl et al., US Publication 2018/0336911, System and method for filtering data based on a variety of context data about a user’s device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/ANDREW R DYER/Primary Examiner, Art Unit 2176a